Citation Nr: 1422534	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the denial of an effective date earlier than December 3, 2004, for the grant of a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU), was based on clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from February 1981 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.
In April 2010, the Board remanded the case for further action by the originating agency.  The case was before the Board again in May 2011, at which time, the remaining issue on appeal, entitlement to an effective date earlier than December 3, 2004 for the grant of a TDIU, was denied again.

The Veteran testified before the undersigned at an October 2008 Video Conference hearing.  The hearing transcript is of record.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2013).  

In May 2010 and March 2011 statements, the Veteran indicated that he wished to withdraw his claims for (1) entitlement to an effective date earlier than December 3, 2004 for service connection for degenerative disc disease and osteoarthritis of the lumbar spine with residuals, (2) entitlement to an effective date earlier than December 3, 2004 for service connection for degenerative disc disease and osteoarthritis of the cervical spine with residuals, (3) entitlement to an effective date earlier than December 3, 2004 for service connection for depression, and (4) whether an August 26, 2002 rating decision denying service connection for a low back disability involved clear and unmistakable error.  Consequently, in a May 2011 Board decision, the issues were withdrawn and dismissed.  

In a February 22, 2012 written statement received by the Board on that date, the Veteran sought to "reinstate" his claims of entitlement to an effective date earlier than December 3, 2004 for service connection for degenerative disc disease and osteoarthritis of the lumbar spine with residuals, entitlement to an effective date earlier than December 3, 2004 for service connection for degenerative disc disease and osteoarthritis of the cervical spine with residuals, and entitlement to an effective date earlier than December 3, 2004 for service connection for depression, and whether an August 26, 2002 rating decision denying service connection for a low back disability involved clear and unmistakable error.  
Once a claim is withdrawn, it ceases to exist.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  The provisions of 38 C.F. R. § 20.204(c) (2013) directs that: 

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  (emphasis added). 

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case (SOC) to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302 (2013). 

Given that the relevant period in which to file a timely substantive appeal as to the issues expired in 2010, the issues may not be "revived."  38 C.F.R. §§ 20.204(c), 20.302 (2013).  Therefore, the Board has construed them as new claims and referred them above to the RO for adjudication


FINDINGS OF FACT

1.  A claim for TDIU was received from the Veteran on May 5, 2003.

2.  Prior to December 3, 2004, the Veteran's only service-connected disability was bilateral hearing loss and that disability alone did not preclude gainful employment.

3.  Service connection for additional disabilities was subsequently granted, effective from December 3, 2004, and it was determined that the Veteran's service-connected disabilities precluded gainful employment from December 3, 2004.

4.  In a July 2007 rating decision, entitlement to a TDIU was granted, effective December 3, 2004.
5.  In a May 2011 Board decision, entitlement to an effective date earlier than December 3, 2004 for the grant of entitlement to a TDIU was denied.

6.  The Veteran has failed to establish any kind of error of fact or law in the May 2011 rating decision, that when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The denial of an earlier effective date for the grant of a TDIU is not a result of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where CUE is claimed, either in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The error must be so egregious that had it not been made, it would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Federal regulations in effect at the time of the May 2011 rating decision included the following provisions:

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The effective date for an award of service connection is governed by 38 U.S.C.A. § 5110(a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor. 38 U.S.C.A. § 5110(a).  Generally, the effective date of an evaluation and award for compensation based on a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (1990).  The effective date of an award based on direct service connection will be the day following discharge from active duty if the claim arose within one year after separation; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (B) (2) (1990).  

The decision of a duly constituted rating agency or other agency of original jurisdiction on which an action was predicated will be final and binding as to conclusions based on evidence on file at that time and will not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in § 3.105.  38 C.F.R. § 3.104 (1990).  Previous determinations, on which an action was predicated, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (1990).  


Analysis

In a May 2011 Board decision, the Veteran's claim for an effective date earlier than 
December 3, 2004 for the grant of entitlement to a TDIU was denied.  In a July 2011 statement, the Veteran argued that there was clear and unmistakable error (CUE) in the May 2011 decision in that the Board did not assign an effective date earlier than December 3, 2004.

The Veteran's essential argument is that he filed a TDIU claim prior to the TDIU effective date of December 3, 2004.  It appears that he is arguing that the effective date should therefore be the date of his earlier TDIU claim.  Specifically, at the Veteran's October 2008 Board hearing, he testified that prior to December 2004, he was being represented by a different service organization and was unable to work as a result of his back disability.  He stated that he sought help, but was unable to obtain it from the VA.  He testified that he was told to file a Form 21-527 on April 15, 2002.  He was unaware that it was the incorrect form.  He then stated that a year later, he received Form 21-89 from the VA and he filed it.  His contention is that the Form 21-527 should constitute an informal claim, despite the fact that it was the incorrect form.  The record confirms that the Veteran's VA Form 21-527 was received on April 8, 2002; and that a formal TDIU claim was received on May 5, 2003. 

The Board finds that an informal claim for TDIU was filed on April 8, 2002, and a formal claim was received on May 5, 2003.  Therefore, if the Veteran met the requirements for a TDIU on April 8, 2002 or May 5, 2003, his claim should have been granted, effective April 8, 2002 or May 5, 2003, respectively.  In this regard, the Board notes that assignment of an effective date for TDIU is not based solely on the date of receipt of the TDIU claim.  Consideration must also be given to whether there is entitlement to the benefit sought.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

As noted above, the law in effect at the time of the May 2011 decision held that a TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Review of the claims file shows that on April 15, 2002, and on May 5, 2003, the Veteran's only service-connected disability was bilateral hearing loss, rated noncompensable.  Furthermore, there is no persuasive evidence that the Veteran was precluded from engaging in gainful employment solely due to his hearing loss on either of those dates.  By subsequent rating decision in January 2007, service connection was established for additional disabilities, effective from December 3, 2004.  Then, by rating decision in July 2007, the RO determined that the additionally service-connected disabilities together with the previously service-connected hearing loss collectively precluded gainful employment.  The RO assigned an effective date for TDIU of December 3, 2004.  Again, before this date the Veteran's only service-connected disability was bilateral hearing loss, rated noncompensable and did not render him unable to engage in gainful employment. 

At this point the Board notes that the Veteran had in fact filed several prior claims for service connection for other disabilities in addition to the hearing loss.  However, the record shows that prior to the July 2007 rating decision, which granted service connection for a lumbar spine disability, a cervical spine disability, and depression, all prior service connection claims were denied and not effectively appealed.  The Board notes, in particular, that the Veteran had filed a claim of service connection for a back disability in November 2001.  The RO denied that claim in August 2002, and the Veteran filed a timely notice of disagreement in January 2003.  The RO then issued a statement of the case in May 2003.  However, the Board is unable to find that a timely substantive appeal was received to complete that appeal.  The Board acknowledges that a June 2003 VA Form 21-4138, addressing four other disorders, included a sentence to the effect that the Veteran was also requesting an additional 30 days to file his Board appeal.  Assuming this pertained to the appeal initiated from the August 2002 rating decision, it does not appear that this request was formally acted upon by the RO.  However, under 38 C.F.R. § 20.303, a written request for an extension of time for filing a substantive appeal may be granted for good cause.  The Veteran did not offer any reason in the June 2003 VA Form 21-4138 why an extension should be granted so there was no good cause shown.  Moreover, even assuming that the RO's inaction should be construed (in the Veteran's favor) as effectively acquiescing to the extension request, the fact remains that a substantive appeal was never received within one year plus 30 days from the date of notification of the August 2002 rating decision, which had denied service connection for a back disability.  The August 2002 rating decision therefore, became final.  38 U.S.C.A. § 7105(c).  

The record further shows that a subsequent communication received from the Veteran on December 3, 2004, requested service connection for depression and for a chronic back disability.  Although initially denied, the RO subsequently granted service connection for a lumbar spine disability and for a cervical spine disability (according to an August 2010 statement of the case, the grants were based on new and material evidence to reopen the prior final denial of August 2002).  The RO also granted service connection for depression.  The RO assigned an effective date of December 3, 2004, for the lumbar spine disability and cervical spine disability as well as the depression.

The purpose of the Board's discussion of the assignment of effective dates for the service-connected lumbar spine disability, cervical spine disability, and depression is to emphasize that prior to December 3, 2004, service connection was only in effect for bilateral hearing loss, and there is no evidence of record showing that the hearing loss disability alone precluded gainful employment.  Therefore, although the Veteran did file a claim for TDIU prior to December 2004, he did not meet the criteria for TDIU prior to December 3, 2004, when service connection was established for the additional disabilities.  The Veteran's argument that the effective date of the TDIU should be controlled only by the date of his claim for that benefit is not correct.  The law applicable at the time of the May 2011 Board decision provided that the grant must be in accordance with the facts found.  Even if it was factually ascertainable that the lumbar spine disability, cervical spine disability, depression and hearing loss rendered the Veteran unable to engage in gainful employment prior to December 3, 2004, the fact is that prior to December 3, 2004, he was not service-connected for the lumbar spine disability, cervical spine disability and depression.  Therefore, they could not be considered prior to December 3, 2004, since a grant of TDIU can only be based on consideration of service-connected disabilities without regard to nonservice-connected disabilities.  There is no legal basis for assignment of an effective date for TDIU prior to December 3, 2004, under the facts of this case.

The Board finds that the May 2011 Board decision was consistent with the evidence that was available at the time that it was made, and it complied with the applicable federal regulations in effect at that time.  

In making his motion for revision or reversal of the May 2011 Board decision, the record does not show that the factual picture was incorrect or that the Board did not correctly apply the relevant law and regulations.  Although the Veteran disagrees with the Board's resolution of the appeal, that resolution was not a result of CUE.  See 38 C.F.R. § 20.1403(d) (noting that CUE does not include a disagreement as to how the facts were weighed or evaluated).  Therefore, the Board finds that Veteran has not identified any error of the Board that, had it not been committed, would have compelled a different decision.  Accordingly, the motion to revise or reverse the decision is denied.


ORDER

The motion to revise or reverse the Board decision, which denied entitlement to an effective date earlier than December 3, 2004 for the grant of a TDIU, on the basis of CUE, is denied.



____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


